Citation Nr: 1113460	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-39 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to July 16, 2010, and 40 percent from July 16, 2010, for left knee traumatic arthritis with limitation of motion.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1980 to March 1981, from September 1981 to March 1982, and from September 1983 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2009.  A transcript is of record.

This claim was previously before the Board in January 2010, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to July 16, 2010, the Veteran's left knee traumatic arthritis with limitation of motion was characterized by flexion to 70 degrees.

2.  From July 16, 2010, the Veteran's left knee traumatic arthritis with limitation of motion has been characterized by flexion to 55 degrees and extension to 35 degrees.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 10 percent prior to July 10, 2010, and 40 percent from July 10, 2010, for left knee traumatic arthritis with limitation of motion, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5261 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In August 2005 and August 2007 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the February 2007 rating decision, November 2007 SOC, July 2008 SSOC, and February 2011 SSOC explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the August 2007 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Diagnostic Code 5003 (DC) provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.

DC 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is to be rated 50 percent disabling; and extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

In the present case, the RO awarded service connection for left knee arthritis with limitation of motion with a 10 percent evaluation in a February 2007 rating decision.  A February 2011 rating decision increased the Veteran's evaluation to 40 percent effective July 16, 2010.  The Veteran has a separate 20 percent evaluation for medial collateral ligament instability of the left knee under DC 5257, effective since August 2005, which is not at issue in the present appeal.

Reviewing the evidence of record, the Veteran had a VA examination in November 2005.  It was noted that he did not run, jump, jog, squat, kneel or crawl, and he said that going up a flight of stairs caused him pain.  He could stand for five minutes, and could not walk for more than a block before having to sit and relax.  He wore a Neoprene style of knee brace most of the time and took pain medication as needed.  The left knee would sometimes swell, and the pain was usually present on a daily basis.  The pain ranged from a one to eight in intensity, and he had moderate flare-ups but had not lost any work in the prior year, although he did work at a slower pace.  He was also less active in his activities of daily living due to the knee.

On examination, the left knee had no active swelling.  When walking the Veteran kept the knee in 15 degrees of flexion, and after the examination he was limping and listing towards the left side.  Left knee and quadriceps strength was diminished due to the pain and deconditioning.  The Drawer sign, Lachman test, and McMurray test were negative, although the testing increased the Veteran's pain to a level of five out of ten.  Range of motion was hyperextension 0 to 20 degrees, and flexion of 0 to 120 degrees.  On five repetitions, the maximum tolerance was three pounds of resistance, and flexion was 0 to 70 degrees after repetition due to pain.  X-rays showed mild narrowing of the lateral compartment, irregular contour of the medial femoral condyle, dorsal spurring of the patella, and probable genu valgus.  The examiner diagnosed the Veteran with status post left knee surgery with residual chronic pain.

The Veteran wrote in March 2006 that he had been told that when his knee swells up at work he is not "pulling his weight" and that he could be dismissed if he does not get it corrected.  He also wrote that the "pin" in his knee was loose and that his knee was going to fall apart.  (X-rays in September 1989 showed an orthopedic staple fixed to the medial aspect of the medial femoral condyle, consistent with surgical repair.)  The Veteran wrote on his June 2007 Notice of Disagreement that his knee had worsened to the point that he took two Percocets three times a day.  When he walked for over a half hour it would swell up until he elevated it and applied ice.  He lost his job as a nurse because of the painkillers he was taking.

VA treatment notes from April 2006 indicate that the Veteran complained of pain, swelling, and weakness in the left knee.  On examination, flexion of the left knee was limited to 120 degrees.  Motion was very painful, there was no acute inflammation, the knee was unstable, and he limped.  There was no clubbing, cyanosis, or pedal edema.  He was diagnosed with osteoarthritis of the left knee, status post repair, with chronic pain.  At July 2006 VA treatment the Veteran complained of disabling pain on his knee.  He felt that the staples were causing the problem, and he wanted to see an orthopedic specialist.  He was prescribed Percocet, and in August 2006 he said that it was not controlling his pain, and he requested OxyContin.  VA Treatment records through May 2010 show that the Veteran received prescriptions for Oxycodone and Percocet.

The Veteran testified at the December 2009 hearing that the pain rated as an eight out of ten when his knee hurt, which was occurring more often.  With medication the pain was rated a three to four.  He further testified that he took two Percocets three times a day and that he had become addicted.  The Veteran was told that he would need a complete knee replacement, and cold weather increased his pain level.  He used a brace when the knee was hyperextended.  

The Veteran underwent another VA examination in July 2010.  He reported that he was working full time as a licensed practical nurse, and he denied any medical absenteeism in the prior 12 months.  It was noted that his left knee pain and instability had increased significantly since the July 2008 VA examination.  He had daily knee pain of moderate to severe intensity, and there was associated swelling and a sensation of instability.  A February 2009 MRI of the left knee showed evidence of three compartment osteoarthritis, a loss of articular cartilage of the medial femoral condyle, a possible loose body, and moderate chondromalacia of the lateral femoral condyle.  The pain was chronic and daily, and he continued to take medication.  He wore an elastic brace on an as-needed basis with benefit.  He was unable to take pain medication on the job, and therefore he performed multiple duties with pain while at work.  Standing and walking were restricted to four hours at a time, and the Veteran was unable to lift more than 30 to 40 pounds at a time.  He attempted to avoid stairs, and was unable to perform housework or yard work.  

On examination the Veteran walked with an antalgic gait and wore an elastic left knee brace.  There was generalized tenderness about the left knee, including over both joint lines.  Varus and valgus stress maneuvers elicited pain, and there was evidence of medial joint instability on valgus stress maneuver.  Anterior drawer sign was negative, and there was no joint effusion or edema on examination.  Range of motion was 0 to 70 degrees.  After three repetitions there was flexion to 55 degrees with pain at the limit of motion, and the knee could not be extended past 35 degrees due to pain.  The diagnosis was posttraumatic arthritis and chondromalacia.

Prior to July 18, 2010, the Veteran's knee was rated as 10 percent disabling under Diagnostic Codes 5010-5261.  A higher rating of 20 percent is not available under DC 5003, because there was no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  The record does not show that he has had ankylosis of the knee, and therefore a higher rating is not available under DC 5256.  An evaluation of 20 percent was not available under DC 5258 because there is no evidence showing lateral instability, or cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Since 10 percent is the highest evaluation available under DC 5259, it will not be considered.  At the November 2005 VA examination, the Veteran had flexion of the left knee of 0 to 70 degrees with pain, and at April 2006 treatment there was flexion to 120 degrees.  There is no evidence that flexion of the knee was limited to 30 degrees, or that the extension was limited to 15 degrees, and therefore an evaluation in excess of 10 percent was not available under DCs 5260 or 5261 prior to July 18, 2010.  See 38 C.F.R. § 4.71a.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone. 

The Board recognizes the limitations that the Veteran had as a result of his service-connected left knee traumatic arthritis with limitation of motion prior to July 16, 2010, but the current disability evaluation contemplates these limitations.  It is noted that at the November 2005 VA examination, the pain ranged from a one to eight in intensity, and he had moderate flare-ups but had not lost any work in the prior year, although he did work at a slower pace.  April 2006 VA treatment notes indicate that the Veteran complained of pain, swelling, and weakness in the left knee.  On examination, motion was very painful, there was no acute inflammation, the knee was unstable, and he limped.  Although the Board sympathizes with the Veteran's complaints and concerns about his knee, an evaluation in excess of 10 percent prior to July 16, 2010, was not justified under 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  

Effective from July 18, 2010, the Veteran's left knee is rated as 40 percent disabling under DC 5003.  The only diagnostic codes relating to the knees for which evaluations in excess of 40 percent are available are DC 5256 and DC 5261.  As discussed above, the record does not show that he has had ankylosis of the knee, and therefore a higher rating is not available under Diagnostic Code 5256.  He does not qualify for an evaluation in excess of 40 percent under Diagnostic Code 5261, because extension is not limited to 45 degrees.  See 38 C.F.R. § 4.71a.  At the July 2010 VA examination extension was limited to 35 degrees with pain after three repetitions. 

The Veteran also does not qualify for a separate compensable evaluation under Diagnostic Code 5260, because flexion is not limited to 45 degrees.  At the July 2010 VA examination, flexion was to 55 degrees.  See id.  Furthermore, the 40 percent evaluation contemplate the limitations that the Veteran has as a result of pain, swelling, weakness, and excess fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) for the entire period under appeal.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned ratings.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left knee traumatic arthritis with limitation of motion, prior to July 16, 2010, is denied.

Entitlement to an initial evaluation in excess of 40 percent for left knee traumatic arthritis with limitation of motion, from July 16, 2010, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


